 BLACKMAN-UHLER CHEMICAL DIVISIONBlackman-Uhler Chemical Division-Synalloy Corpo-ration and International Molders & Allied WorkersUnion, AFL-CIO. Cases 1-CA-6300 and I -RC-3936December 6, 1978SUPPLEMENTAL DECISION, ORDER. ANDDIRECTION OF SECOND ELECTIONOn April 9, 1976, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondent hadviolated Section 8(a)(5) and (I) of the Act by refusingto bargain wvith the Union which was certified by theBoard 2 as the exclusive bargaining representative ofRespondent's production and maintenance employ-ees following a Board election.Respondent filed a petition to review and set asidethe Order of the National Labor Relations Boardand the Board cross-applied for enforcement of itsOrder. A split panel of the United States Court ofAppeals for the Fourth Circuit on February 28, 1977,granted enforcement of the Board's Order on thegrounds that a union campaign leaflet contained nomaterial misrepresentation of Respondent's profitswarranting invalidation of the representation elec-tion.3Respondent petitioned for review of theBoard's Order and the court granted a rehearing enbanc. In its September 12, 1977, per curiam decision,4the en bane court indicated that, if it were to decidethe case in accordance with the law in effect at thetime the case was decided by the Board and thepanel decision, the en banc court, by a split vote,would deny enforcement of the Board's Order for thereasons set forth in the dissenting panel opinion.However, noting the Board's April 8, 1977, decisionin Shopping Kart Food Market, Inc., 228 NLRB 131 1,the court declined enforcement of the Board's Orderwithout prejudice to a renewed application for enforce-mentand remanded the case to the Board for a determi-nation whether the rule in Shopping Kart is applica-ble to the instant case and, if so, whether theEmployer should be ordered to bargain.The Board, having accepted the remand, issued anotice advising the parties that they may file a state-223 NLRB 827.2 In the underlying representation proceeding, Respondent contendedthat a union campaign leaflet matenally misrepresented its profits. TheBoard at 217 NLRB 38 (1975), Member Kennedy dissenting. adopted theRegional Director's recommendation that the objection be overruled. find-ing that the leaflet contained no mreenal misrepresentation which wouldwarrant setting the election aside.3 Blackman-Uhler Chemica. Di:tsion, Synallov Corporation v. N. LR.B.,588 F.2d 705 (Judge Winter dissentng).Blackman-Uhler Chemical Division, Synallo' Corporation v. N lR.B.,561 F.2d I 1s8.ment of position or a brief with respect to the issuesraised by the court's remand. Thereafter, Respon-dent filed a response to the Board's notice.The Board, having reviewed the case in light of theentire record, the court's opinions, and Respondent'sresponse to the Board's notice, is of the opinion thatit would not effectuate the policies and purposes ofthe Act to apply Shopping Karl in this case. The prac-tice of applying a pronouncement of a new rule oflaw retroactively, that is, to the case in which it arisesand to all pending cases, is traditional and, we be-lieve, the proper course to follow.5 However, the casebefore us is one in which the Board has not onlydecided the representation case but has also rendereda bargaining order under the law as it then existed(Holhlwood Ceranics Company, Inc., 140 NLRB 221(1962) ); in these circumstances we decline to reopenthis matter which we have finally decided.6Considering all the circumstances in this case, andwith all due respect to the U.S. Court of Appeals forthe Fourth Circuit, we are satisfied that, for the rea-sons set forth in our decision in the repesentationproceeding (217 NLRB 38), the union leaflet did notconstitute a material misrepresentation, under thestandards of Hollywood Ceramics, which would war-rant setting aside the election. However, as theFourth Circuit has already indicated it would not en-force the Board's bargaining order under the Holly-wood Ceramics standards, we shall accept the FourthCircuit's opinion to be the law of the case and setaside the election. Accordingly, we shall remand thiscase to the Regional Director for the purposes ofconducting a second election at a time he deems ap-propriate.ORDERIt is hereby ordered that the complaint in Case 11-CA-6300 be, and it hereby is, dismissed.I' Is FURTHER ORDERED that the certification issuedin Case 1 -RC 3936 be, and it hereby is, vacated.IT IS FURTHER ORDERED that the election conductedin Case I 1-RC-3936 on September 12, 1974, be, andit hereby is, set aside.IT IS FURTHER ORDERED that Case I I-RC-3936 be,Thus. Shopping Karl was applied to cases pending at the time ShoppingKarl issued: Thomas E. Gates & Sons, Inc., 229 NLRB 705 (1977}(ChairmanFanning dissenting); Alson Manufacturing Aerospace Division of Alson Indus-tries, Inc.. 230 NLRB 735 (1977); National Council of Young Israel dbh/aShalom Nursing Home, 230 NLRB 980 (1977) (Chairman Fanning dissent-in§)Additionally, Chairman Fanning and Member Jenkins, in accordancewith their Shopping Kart dissent, would not apply Shopping Karl in anyevent. They further note that, in General Knit of CaliJormia, Inc., 239NLRB 619. Issued this day, a majority of the Board has readopted theHollywood Ceramics standard for evaluating campaign misrepresentation.in light of our acceptance of the court's opinion as the law of the case,we have consolidated the representation case with the unfair labor practiceproceeding and shall dismiss the complaint and remand the representationcase to the Regional Director.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand it hereby is, remanded to the Regional Directorfor Region 11 for the purpose of conducting a secondelection at such time as the Regional Director deemsappropriate.[Direction of Second Election omitted from publi-cation.] IMEMBER MURPHY. concurring:Although I was on the majority which overruledHollywood Ceramics in the Shopping Kart decision, Iwas also on the panel which granted summary judg-ment in the instant case under the law as it then ex-isted. The Board thus having applied Hollywood Ce-ramics in both the representation case and the unfairlabor practice case, I agree with the majority herethat it would not be appropriate to apply ShoppingKart retroactively upon reconsideration now.MEMBER TRUESDALE, concurring in part and dissent-ing in part:I agree with Chairman Fanning and Member Jen-kins, for the reasons stated by them, that the stan-dards of Hollywood Ceramics Company, Inc., 140NLRB 221 (1962), and not those of Shopping KartFood Market, Inc., 228 NLRB 1311 (1977), governthis proceeding. It should be noted, however, that Iwas not a member of the Board when the underlyingdecision in the representation case was issued (217NLRB 38 (1975). Had I participated in the represen-tation case and applied the then prevailing rule ofHollywood Ceramics, I would have found that theUnion substantially misrepresented the Employer'searnings at a time (the morning of the election)which prevented the Employer from making an ef-fective reply, and that the misrepresentation may rea-sonably have been expected to have had a significantimpact on the election. I would therefore have votedto set the election aside and direct a second election.Accordingly, I join my colleagues-Chairman Fan-ning and Member Jenkins-in directing a secondelection at this time.MEMBER PENELLO. dissenting:On September 12, 1977, the United States Court ofAppeals for the Fourth Circuit, sitting en banc, issuedan opinion in this proceeding in which it concludedthat if it decided the case under Hollywood CeramicsCompany, Inc., 140 NLRB 221 (1962), the court"would deny enforcement of the Board's [bargaining]order." Blackman-Uhler Chemical Division, SynalloyCorporation v. N.L.R.B., 561 F.2d 1118, 1119. How-ever, the court also stated that, if it decided the caseunder Shopping Kart Food Market, Inc., 228 NLRB1311 (1977), "the views of the majority of the in banccourt might well be different." Since the Board in thefirst instance should determine whether ShoppingKart is to be given retroactive effect and appliedwhere, as here, the election was held before that deci-sion issued, the court remanded the case to thisAgency. In so doing, the court emphasized thatBoard application of Shopping Kart to this proceed-ing "may well have an impact on the obligation ofthe employer to engage in collective bargaining nego-tiations."In a companion case issued this day, General Knitof California, Inc., 239 NLRB 619, a majority of theBoard, with Member Murphy and myself dissenting,has decided to overrule Shopping Kart and revive theHollywood Ceramics rule. Therefore, it is not surpris-ing that the majority has voted here not to applyShopping Kart retroactively.9Regrettably, the resultof this decision is to eliminate the possibility ex-plicitly left open by the Fourth Circuit of presentlyissuing an enforceable bargaining order. Contrary tomy colleagues, I would give full effect to theemployees' secret-ballot choice for collective repre-sentation by applying the Shopping Kart decision ret-roactively and directing this Employer to the bar-gaining table.If Shopping Kart were applied retroactively to thiscase, it is clear that the election would be upheldbecause the union campaign leaflet in issue con-tained nothing more than a misleading statement.10Indetermining whether to do so, it is necessary to bal-ance the adverse consequences of retroactivity, ifany, against "the mischief of producing a resultwhich is contrary to a statutory design or to legal andequitable principles." Securities & Exchange Commis-sion v. Chenery Corporation, 332 U.S. 194, 203 (1947).Citing the Supreme Court's decision in Chenery, theSecond Circuit has phrased the test in terms of"whether the practical operation of the Board'schange of policy ...[will] work hardship upon re-spondent altogether out of proportion to the publicends to be accomplished." N. L R.B. v. National Con-tainer Corp., 211 F.2d 525, 534, (2d Cir. 1954).Retroactive application of Shopping Kart wouldimpose no "hardship" upon the Employer. This isnot a case involving the proscription of conductwhich was lawful at the time a party acted. Nor isany kind of monetary award involved here. The mostthat can be said is that the Employer, in relianceupon the Hollywood Ceramics rule, refrained fromI [Excelsior footnote omitted from publication.)9 As indicated in her separate opinion, Member Murphy agrees with theGeneral Knit majority that Shopping Kart should not be applied retroactivelyhere apparently because she was on the panel which granted summary judg-ment in the instant case under the law as it then existed.10 The facts of the instant case are fully set forth in my dissenting opinionin General Knit, supra. and there is no need to repeat them here. Suffice it tosay that the Employer's objection alleges that the Union violated the Holly-wood Ceramics rule by distributing a leaflet which materially misrepresentedthe Employer's profits. In its statement of position on remand, the Em-ployer does not contend that the leaflet is objectionable under ShoppingKarln.638 BLACKMAN-UHLER CHEMICAL DIVISIONmaking any misrepresentation of its own during theelection campaign. Further, inasmuch as ShoppingKart rejected the assumption that misleading state-ments influence the employees' election choices, theEmployer cannot be said to have been prejudiced bythe fact that its conduct conformed to the require-ments of the Hollywood Ceramics rule.Turning to the other side of the Chenery scale, fail-ure to apply Shopping Kart retroactively would in-deed be contrary to the "statutory design" and "legalequitable principles." Unless the Employer is now or-dered to bargain, the employees' free choice of a bar-gaining representative 4 years ago will have been nul-lified, and the effectuation of their statutory right tocollective representation will be subject to yet furtherdelays. Such a result hardly comports with the Act'scentral policy of promoting collective bargaining.Under these circumstances, and inasmuch as no ad-verse consequences ensued from the Employer's reli-ance on the Hollywood Ceramics rule, the conclusionis inescapable that the balance should be struck infavor of immediate vindication of employee rights byapplying Shopping Karl retroactively.In analogous cases, the Board, with court ap-proval, has given retroactive effect to policy changes.Thus, in Pacific Coast Association of Pulp and PaperManufacturers, 121 NLRB 990 (1958), the Boardshortened the period during which a collective-bar-gaining agreement would bar an election and statedthat the new rule would be applied retroactively forthe reasons set forth in the companion case of DeluxeMetal Furniture Company, 121 NLRB 995 (1958). InDeluxe Metal the Board rejected the petitioner's re-quest that any new policy apply in futuro, stating:[I]n establishing revisions of precedent there isalways the likelihood that such revisions willbring about a different result in some pendingproceeding than would have obtained under aprior policy or procedure. This is true not onlyof the case in which such revisions are first an-nounced and applied, but also with respect toany other case which has not yet been decided,because it has not reached the Board's level or isat one of the other stages of the administrativeprocess such as the hearing. Thus, to adopt theserevisions of contract-bar policy and then allowthe instant proceeding as an exception withoutpermitting a similar exception to all pendingcases would be inequitable. To establish an infuturo rule for all pending cases would create anadminstrative monstrosity. The judicial practiceof applying each pronouncement of a rule of lawto the case in which the issue arises and to allpending cases in whatever stage is traditionaland, we believe, the wiser course to follow. [121NLRB at 1006-07.1The retroactive application of the new contract-bar rule of Pacific Coast was subsequently reviewdby the District of Columbia Circuit in Leedom v. In-ternational Brotherhood of Electrical Workers, LocalUnion No. 108, AFL-CIO [General Cable Corp.]., 278F.2d 237 (1960). The court accepted the union's con-tentions that it relied on the former bar rule in nego-tiating its existing contract and that applying the newrule retroactively threatened to deprive it of its repre-sentation rights. The court nevertheless sustained theBoard's action, noting that this was not a case where"the Board made conduct actionable which thereto-fore had not been actionable." 278 F.2d at 243.In The Laidlaw Corporation v. N.L.R.B., 414 F.2d99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1970),the court held that the employer's reliance on priorBoard law did not preclude retroactive application ofa new rule or enforcement of a backpay order esti-mated at oral argument to be $450,000. The Board'sbrief to the court acknowledged that the Board hadoverruled previous decisions, relying instead onN.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S. 375(1967), which issued after the conduct in question.Citing the Chenery formula, the court concluded that"complete vindication of employee rights should takeprecedence over the employer's reliance on priorBoard law." 414 F.2d at 107.Similarly, in H. & F Binch Co. v. N.L.R.B., 456F.2d 357, 365 (2d Cir. 1972), the Second Circuit up-held retroactive application of the Board's Laidlawdoctrine, even though it "established a new norm ofemployer conduct." In reaching its conclusion, thecourt "weigh[ed] the hardship in imposing liability onthe company for conduct conforming to what it mayreasonably have thought the limit of its duties againstthe hardship to the employees in being denied impor-tant rights that are now recognized to have beenproperly theirs."Here, the case for giving the change in policy ret-roactive effect is even more compelling than in thedecisions discussed above. Applying Shopping Kartretroactively would not upset justifiable expectations(as in Leedom) or subject the party who relied onprior law to financial liability (as in Laidlaw andBinch). Applying Shopping Kart prospectively, how-ever, would deny employees their Section 7 right tothe collective representation for which they voted 4years ago, and would be contrary to the fundamentalpolicy of the Act of promoting collective bargaining.With the Chenery scale so clearly tipped in favor ofapplying Shopping Kart retroactively, I am confidentthat a Board bargaining order explicitly based onthat decision would have been sustained by the639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt. The majority's refusal to issue such an orderrepresents one more triumph for the Hollywood Ce-ramics rule which will continue to frustrate employeefree choice in untold numbers of future cases nowthat it has teer granted renewed vitality. By its deci-sion today, the majority has carved the name Black-man-Uhler on a tombstone and has added it to thegraveyard that has been the final resting place of somany other Board certifications infected by the fatalHollywood Ceramics virus."" See the cases listed in sec. I of my dissenting opinion in General Knit,suprd.640